Citation Nr: 1507981	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-33 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York



THE ISSUES

1. Whether an overpayment of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) benefits in the total amount of $17,861.80 is valid.

2. Entitlement to VA educational assistance benefits under the provisions of the Post-9/11 GI Bill to be paid at the 100 percent rate.




ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The appellant was on duty status from June 1998 to August 2011.  He had an honorable period of service from June 1998 to December 2003 for the purposes of receiving VA benefits.  He had a period of being absent without leave (AWOL) from December 2004 to May 2011. The appellant was n discharged Under Other Than Honorable Conditions in August 2011.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the RO in Buffalo, New York.  


FINDINGS OF FACT

1. The appellant's period of service for VA benefit purposes is from June 23, 1998 to December 16, 2003.

2. The appellant went AWOL from December 2004 to May 2011 and was discharged Under Other Than Honorable Conditions in August 2011; he does not have a discharge for a service-connected disability.

3. The RO awarded the appellant VA benefits based on "veteran" status relying upon incorrect information (from both the appellant and the Department of Defense) received indicating that the appellant came off of duty in December 2007, as opposed to August 2011.  

4. The appellant received educational assistance benefits during a period of duty status, thereby initially creating a valid debt in the amount of $11,049.00. 

5. The appellant had 827 creditable active duty service after September 10, 2001; he had at least 26 months but less than 36 months.  

6. As a result of his 827 days of creditable active duty service after September 10, 2001, when applied to the active duty period that is eligible for VA benefits, an overpayment in the amount of $6,812.80 was created.

7. In sum, a total overpayment of $17,861.80 of VA educational assistance benefits was created when the appellant was receiving educational assistance benefits during a period of duty status and when the appellant was incorrectly being awarded at the 100 percent maximum rate.


CONCLUSIONS OF LAW

1. The debt created by overpayment of educational assistance benefits in the total amount of $17,861.80 is valid.  38 U.S.C.A. §§ 3002, 3011 (West 2014); 38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.9640 (2014).

2. The criteria for an eligibility percentage for educational assistance of more than 80 percent under the Post 9/11 GI Bill have not been met.  38 U.S.C.A. §§ 3311; 3313 (West 2014); 38 C.F.R. § 21.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to Veterans in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002). As such, no further action is required pursuant to the VCAA.
Chapter 33 Educational Assistance Benefits

The appellant applied for Chapter 33 benefits in 2010.  On the application form and in later statements made in connection with his appeal, the appellant indicates that he left "active duty status" in December 2007.  See December 2011 Notice of Disagreement; VA 22-1190 Application for VA Education Benefits (received July 2010).  A Department of Defense verification note reveals a separation date of December 2007.  Based upon this information, the appellant began receiving 100 percent of the benefits payable under the Post-9/11 GI Bill program for training offered by an institution of higher education.  This percentage was determined based upon his length of creditable active duty service, which was then calculated to be from June 23, 1998 to December 16, 2007 for a total of 2,288 days.  He was also eligible for the Yellow Ribbon Program.  For term dates beginning in November 2010 on and off to June 2011, the appellant was paid $11,049.00 over the course of several different terms during that period of time.  This was for books, supplies, the Yellow Ribbon Program, and a housing stipend.  See December 2011 RO Decision Letter.  

The appellant's DD Form 2014 reveals that he entered his period of active duty on June 23, 1998.  The "separation date for this period" indicates the date of August 1, 2011.  It was noted that the appellant's "continuous honorable active service" was from June 23, 1998 to December 10, 2004.  It was also indicated that his character of service was "Under Other than Honorable Conditions."  The narrative reason for separation was "in lieu of trial by court-martial."  A review of documents confirmed by the United States Army show that the appellant was on AWOL status from December 11, 2004 through May 30, 2011, which was when he was brought back into the control of the service department.  He was possibly incarcerated from June 2011 to August 2011.  See April 2013 E-mail from U.S. Army Human Resources Command.  The record also indicates that the appellant's honorable period of active duty service was from June 23, 1998 to December 16, 2003.  He reenlisted on December 17, 2003.

Once the RO realized that the appellant was receiving VA educational assistance benefits that covered a period of time when he was still on duty status, they notified the appellant of the overpayment error.  See December 2011 RO Decision Letter.  The appellant contends that he last left active duty status in December 2007 and that the remainder of the time to August 2011 was not actually active duty service.  See December 2011 Notice of Disagreement.  

Next, as the appellant's entitlement to the education benefits did not change, the RO sent him another letter in April 2013 discussing the overpayments that resulted for the 2011 to 2012 academic year (time period after duty status).  Specifically, they indicated to him that his only period of qualifying active duty service for the VA educational assistance benefits is from September 11, 2001 (as per the regulations) through December 16, 2003, for a total of 827 days.  His service from December 17, 2003, when he reenlisted, through August 1, 2011, including his noncreditable service from December 11, 2004 through May 30, 2011 while he was AWOL, was considered to be while he was in duty status.  As he had only 827 days of qualifying active duty status, his award was modified (from 100 percent to 80 percent) based upon the calculations of the table in 38 C.F.R. § 21.9640(a).  The appellant contests both the overpayment and the calculation of VA educational assistance benefits at the current 80 percent payment rate.

Under the provisions of Chapter 33, an individual, other than one on active duty, who is pursuing a program of education at more than one-half time at an institution of higher learning located in the United States may receive a lump sum for established charges (tuition and fees) paid directly to the institution of higher learning, a monthly housing stipend and for the first month of each quarter, semester or term as applicable, a lump sum amount for books, supplies, equipment, and other educational costs.  38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640 (2014) (emphasis added).

VA determines the amount of educational assistance payable for an approved program of education under Chapter 33 based on the aggregate length of creditable active duty service after September 10, 2001.  See 38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.  The maximum rate of 100 percent is payable to a Veteran who served at least 36 months of active duty after September 10, 2001.  38 C.F.R. § 21.9640(a).  The appellant in this case had a total of 827 days of eligible service for this benefit.  Thus that is the total for creditable active duty service for the purpose of Chapter 33 benefits with regard to the rate payable.  

VA law and regulation proved that a Veteran who serves at least 36 months is paid at the 100 percent rate; who serves at least 30 continuous days and is discharged for a service-connected disability, is paid at the 100 percent rate; serves at least 30 months, but less than 36 months is paid at the 90 percent rate; serves at least 24 months, but less than 30 months is paid at the 80 percent rate; serves at least 18 months, but less than 24 months is paid at the 70 percent rate; serves at least 12 month, but less than 18 months is paid at the 60 percent rate; and who serves at least 6 months, but less than 12 months is paid at the 50 percent rate.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640(a) (2014).

At the outset, the Board points to the fact that the appellant has unclean hands with respect to his claims.  The only period of service that is applicable for VA benefits here is his service from June 1998 to December 2003.  He had full knowledge that he was AWOL from 2004 until 2011, at which point he was brought back into the control of the service department, processed, and was discharged Under Other Than Honorable Conditions in August 2011.  When the appellant applied for VA educational assistance benefits, he provided a discharge date of December 2007 and not August 2011; he was in AWOL status when he applied for those benefits.  The Board also recognizes the incorrect data supplied by the Department of Defense.  The fact that VA did not catch this mistake does not relieve the appellant from the consequences of his mischaracterization of his duty status.  For VA purposes, his period of service ran from June 23, 1998 to December 16, 2003; he was not a veteran for VA purposes when he was still in AWOL status through August 1, 2011. 

As a result, with regard to issue of overpayment for the benefits paid during a period of duty status, for a total of $11,049.00 paid out to the appellant (when he would otherwise be ineligible to receive such benefits), this debt is valid.  There is no basis to waive recovery of this debt that is, in fact, due to the appellant's lengthy period of being AWOL.  The RO calculated the overpayment based upon the new information received regarding the Veteran's service as explained in the December 2011 letter.  While in duty status, the Veteran is not entitled to any of these benefits.  See 38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.  This calculation was not solely the fault of the RO.  The Veteran has indicated on his application and in his statements that he left active duty in 2007; he has unclean hands as he has misrepresented his duty status in connection with his claim for VA benefits.  

As for the remainder of the overpayment, precisely in the amount of $6,812.80, this amount was calculated when reconsidering the appellant's eligible period of service, which is the period from June 23, 1998 to December 16, 2003.  In reviewing the appellant's creditable active duty service after September 10, 2001, it calculates to be 827 days, which calculates to approximately a little over 26 months.  In order to be paid at the 100 percent rate, the appellant would have had to have served at least 30 continuous days and is discharged for a service-connected disability, or had qualifying service for at least 36 months. Because he served for a little over 26 months, that is less than 30 months, which puts him in the category to be paid at the 80 percent rate.  38 C.F.R. § 21.9640(a).  

Accordingly, payment of educational assistance under the Post-9/11 GI Bill at a level higher than 80 percent is not warranted; the RO's calculations of debt in its April 2013 letter stand correct.  Additionally, as explained, the debt of $11,049.00 is valid as the appellant was paid benefits during a period for which he was not a veteran.  Thus, total debt of $17,861.80 for VA educational benefits was created, and this debt is valid.  











ORDER

The overpayment of Post-9/11 GI Bill benefits in the total amount of $17,861.80 is valid.

Payment of educational assistance under the Post-9/11 GI Bill at a level higher than 80 percent is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


